Per OuriaM.
G.S. 35-23 requires that all persons be made parties who would be entitled to a distributive share in the estate in case of death. G.S. 35-28 provides the allowance shall be made only in case of permanent insanity. G.S. 35-29 provides that the advancements shall cease in case the veteran is restored to sanity.
The next of kin are necessary parties to the proceeding under the first section above quoted. The Veterans Administration would appear to be a proper party under the two succeeding sections.
The case is remanded to the Superior Court of Lenoir County in order that additional parties may be brought in and an opportunity given them to be heard.
Remanded.